Case 5:19-mj-00852-TWD Document1 Filed 12/17/19 Page 1of 6

 

U.S. DISTRICT COURT - N.D. OF N.Y.

 

 

AO 91 (Rey. L1/11) Criminal Complaint nce} F EVE Mel

 

 

UNITED STAT

cuTe

ES DISTRICT COURT

 

 

 

AT. O'CLOCKor the

 

 

lohn Ndkthera. Districroftldw York
UNITED STATES OF AMERICA )
Vv. } .
} Cuero, SL I-MT- 6S 27d)
CYNTHIA DAVIDO )
)
Defendant

CRIMINAL COMPLAINT

|, the complainant in this case, state that the following is true to the best of my knowledge and belief. On

or about the date(s) of at least in or about July 2019 up to and including at least in or about November 2019, in

the county of Onondaga and other Counties in the Northern District of New York the defendant violated:

Code Section

Offense Description

Title 18, United States Code, Section Conspiracy to commit bank fraud

1349

Title 18, United States Code, Sections Aggravated identity theft

1028A(a)(1), 1028A(b), and 2

This criminal complaint is based on these facts:

See attached.

{J} Continued on the attached sheet.

ATTESTED TO BY THE APPLICANT IN ACCORDANCE
WITH THE REQUIREMENTS OF RULE 4.1 OF THE
FEDERAL RULES OF CRIMINAL PROCEDURE

Sworn to before me and signed in my presence.

om Me 17,2019

City and State: Syracuse, New York

 

(A MP

Cofplainant's signature
Kevin Gonyo, Special Agent, FBI

 

Printed name ana title

(
Judge's signature

Hon. Thérése Wiley Dancks, U.S. Magistrate Judge

Printed name and title
Case 5:19-mj-00852-TWD Document 1 Filed 12/17/19 Page 2 of 6

AFFIDAVIT OF FBI SPECIAL AGENT KEVIN GONYO
KEVIN GONYO, being duly sworn, deposes and says:
I. Introduction

1. I am a Special Agent with the FBI, and have been for approximately 3 and a half
years. Over the course of my career, I have conducted or participated in the investigation of
various forms of fraud and financial crimes, including money laundering and fraudulent schemes
involving stolen goods. During the course of these and other investigations, I have participated in
surveillance, undercover transactions, the introduction of undercover Agents, the execution of
search warrants, debriefings of informants, reviews of taped conversations, and been involved in
investigations that included the interception of wire and electronic communications. I have also
become familiar with the ways in which members of criminal organizations use cellular phones
and other communication devices to facilitate illicit activities, including fraud.

2. I submit this affidavit in support of a criminal complaint charging CYNTHIA
DAVIDO, the defendant, with violations of Title 18, United States Code, Section 1349
(conspiracy to commit bank fraud) and Title 18, United States Code, Sections 1028A(a)(1),
1028A(b), and 2 (aggravated identity theft).

Il. Basis for Information

3. I have been personally involved in the investigation of this matter, and I base this
affidavit on that experience, my conversations with other law enforcement officials, and my
examination of various reports and records. Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not include all of the facts that I have
learned during the course of my investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein, they are reported in substance and in
part, except where otherwise indicated.

4. As detailed below, CYNTHIA DAVIDO, the defendant, is a participant in a
scheme to steal means of identification from various individuals and use the stolen means of
identification to make fraudulent bank transactions at various financial institutions in the
Northern District of New York and elsewhere, including at banks in Onondaga, Oneida, and
Otsego Counties, New York. In each of the transactions described below, DAVIDO used the
means of identification of various theft victims, including the person’s name, without the
person’s consent, to obtain funds from that person’s bank account.

. Account-1
5. On or about September 16, 2019, a victim (“Victim-1”) report to the Columbia
County Sheriff’s Office in Greenport, NY, that her purse, containing among other items, her

driver’s license and Community Bank debit card, were stolen from her vehicle.
Case 5:19-mj-00852-TWD Document1 Filed 12/17/19 Page 3 of 6

6. On or about September 17, 2019, a victim (“Victim-2”) reported to the Saratoga
County Sheriff’s Office in Clifton Park, NY, that her purse, containing among other items, her
SEFCU Bank check book, was stolen from her car.

7. On or about September 16, 2019, a victim (“Victim-3”) reported to the Columbia
County Sheriff’s Office in Greenport, NY, that her purse, containing among other items, her
People’s United Bank check book, was stolen from her car.

8. Based on my review of documents from Community Bank, I have learned, in
substance and in part, the following:

a. On or about October 10, 2019, and October 11, 2019, at Community Bank
branches in Oneonta, NY, Rome, NY, Westmoreland, NY, and Vernon, NY, an individual
cashed checks made out to Victim-1 against Victim-2 and Victim-3’s bank accounts. Ateach |
transaction, the individual provided a bank teller the driver’s license of another person, Victim-1,
the accountholder for Account-1.

b. In total, the individual cashed a total of 11 checks and obtained a total of
$23,690.

Account-2

9. On or about November 2, 2019, a victim (“Victim-4”) reported to the Onondaga
County Park Rangers in Liverpool, NY, that her purse, containing among other items, her
driver’s license, United States Passport, and Community Bank debit card, were stolen from her
car.

10. On or about November 3, 2019, a victim (“Victim-5”) reported to the Shrewsbury
Police Department in Shrewsbury, MA, that her purse, containing among other items, her
Webster Five check book, was stolen from her car.

11. Based on my review of documents from Community Bank, I have learned, in
substance and in part, the following:

a. On or about November 5, 2019, and November 6, 2019, at Community
Bank branches in Oneonta, New York and Westmoreland, New York, an individual cashed
checks made out to Victim-4 against Victim-5’s bank accounts. At each transaction, the
individual provided a bank teller the driver’s license of another person, Victim-4, the
accountholder for Account-2.

b. -In total, the individual attempted to cash 8 checks and successfully cashed
7 checks and obtained a total of $14,050.
Case 5:19-mj-00852-TWD Document1 Filed 12/17/19 Page 4 of 6

Account-3

12. Onor about July 16, 2019, a victim (“Victim-6”) reported to the New York State
Park Police in Saratoga Springs, NY, that her purse, containing among other items, her driver’s
license and Citizen’s Bank debit card, were stolen from her car.

13. Based on my review of documents from Citizen’s Bank, I have learned, in
substance and in part, the following:

a. On or about October 18, 2019, at a Citizen’s Bank branch in Vails Gate,
NY, an individual made two withdrawals using withdrawal slips from an account belonging to
Victim-6. At each transaction, the individual provided a bank teller the driver’s license of
another person, specifically, Victim-6, the accountholder for Account-3.

b. In total, the individual successfully completed two withdrawals and
obtained a total of $2,000.
Account-4

14. | Onor about September 1, 2019, a victim (“Victim-7”) reported to the Valley
Forge National Park Law Enforcement in King of Prussia, PA, that her purse, which contained
among other items, her driver’s license and debit card, was stolen from her car.

15. Onor about September 4, 2019, a victim (“Victim-8”) reported to the
Pennsylvania State Police in Lower Macungie Township, PA, that her purse, containing among
other items, her driver’s license and debit card, was stolen from her car.

16. Onor about August 28, 2019, a victim (“Victim-9”) reported to the Muhlenberg
Township Police Department in Reading, PA, that her purse, containing among other items, her
check book, was stolen from her car.

17. Onor about September 1, 2019, a victim (“Victim-10”) reported to the Upper
Providence Township Police Department in Oaks, PA, that her purse, containing among other
items, her check book, was stolen from her car.

18. Onor about August 28, 2019, a victim (“Victim-11”) reported to the Pennsylvania
State Police in Lancaster County, PA, that her purse, containing among other items, her check
book, was stolen from her car.

19. Onor about September 1, 2019, a victim (“Victim-12”) reported to the West
Brandywine Township Police Department in Coatesville, PA, that her purse, containing among
other items, her check book, was stolen from her car.

20. Based on my review of documents from Tompkins VIST Bank, I have learned, in
substance and in part, the following:
Case 5:19-mj-00852-TWD Document1 Filed 12/17/19 Page 5 of6

a. On or about September 5, 2019, and September 6, 2019, at Thompkins
VIST Bank branches in Hamburg, PA, Leesport, PA, Bern, PA, Sinking Spring, PA,
Wyomissing, PA, Exeter, PA, and Birdsboro, PA, an individual cashed checks made out to
Victim-7 against Victim-8, Victim-9, Victim-10, and Victim-11’s bank accounts. At each
transaction, the individual provided a bank teller the driver’s license of another person,
specifically, Victim-7, the accountholder for Account-4.

b. In total, the individual cashed a total of 11 checks and obtained a total of |
$21,760.

21. [have reviewed records and surveillance video and images from Sixt Car Rental
at the Philadelphia International Airport and have learned, in substance and in part, the
following:

a. On or about November 24, 2019, an individual presented Victim-6’s
driver’s license to SIXT Car Rental to rent a car using Victim-6’s name.

22. [have reviewed surveillance photographs and/or videos from of the bank
transactions from paragraph 8 at Community Bank, paragraph 13 at Citizen’s Bank, and
paragraph 20 at Tompkins VIST Bank, and the car rental referenced in paragraph 21 and I have
learned, in substance and in part, the following:

a. A white female with dirty blonde hair is seen in each bank transaction.

b. The appearance of the individual in each transaction and at each bank
appears to be the same individual.

23. [have reviewed multiple arrest photographs of CYNTHIA DAVIDO, the
defendant. Based on my review of those photographs with the appearance of the individual in
the surveillance photographs and/or videos described in paragraph 22, I am confident they are
the same person.

24. Based on my review of a police report from the Bern Township Police
Department I have learned, in substance and in part, the following:

a. A Philadelphia Probation/Parole Officer assigned to oversee CYNTHIA
DAVIDO’s probation/parole from in or about 2013 to in or about 2014 identified the individual
in the surveillance images from Tompkins VIST Bank committing the conduct described in
paragraph 21 as DAVIDO..-

25. Based on my training, experience, and review of open source material, I have
learned that Community Bank, Thompkins VIST Bank, and Citizen’s Bank were insured by the
Federal Deposit Insurance Corporation from at least on or about September 5, 2019, through at
least on or about November 3, 2019.
Case 5:19-mj-00852-TWD Document1 Filed 12/17/19 Page 6 of 6

Ill. CONCLUSION

26. In light of the foregoing, | respectfully submit that there is probable cause to
believe that CYNTHIA DAVIDO, the defendant, conspired to commit bank fraud, in violation of
Title 18, United States Code, Section 1349, and committed aggravated identity theft, in violation
of Title 18, United States Code, Sections 1028A(a)(1), 1028A(b), and 2. I respectfully request
that the Court authorize the filing of this complaint so that the defendant may be charged and
brought to court for further proceedings in accordance with the law.

Respectfully submitted,

oy
KE ONYO,Spevial Agent

Federal Bureau of Investigation

ATTESTED TO BY THE APPLICANT

IN ACCORDANCE WITH THE REQUIREMENTS
OF RULE 4.1 OF THE FEDERAL RULES

OF CRIMINAL PROCEDURE

Subscribed and sworn to before
me this [ of December 2019

 

UNITED STATES MAGISTRATE JUDGE
